DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
 

Response to Amendment
	The Amendment filed 8/16/2021 has been entered.  Claims 6 and 15 are cancelled; claim 22 is newly added; claims 1-5, 7, 11-14, and 16-22 are pending in the Application.  The amendments to the claims have overcome each and every Objection and 112(b) Rejection previously set forth in the Final Office Action mailed 5/14/2021.  The Amendments to claims 1 and 11 have also provided sufficient structure to (or removed) the limitation “lift mechanism” which removes interpretation of this limitation under 112(f).




Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive.
Applicant argues “the connection 36 of Hawkins is not located between the linkage member and the support 35 and therefore, there is no relevant correspondence between the structure identified by the Examiner as compared to the claimed subject matter; (f)urther, the linkage member C has no structural or operational impact upon how the crank arm 34 is used and therefore, the linkage member C cannot correspond to the claimed lower plate”.  Examiner respectfully disagrees.  The bushing (element 36) is located vertically in between the lower plate (defined as lower element C) and upper plate (defined as 35) of Russell.  There are no claim limitations as to the lower plate having “structural or operational impact upon how” the threaded lift screw is used, as argued by Applicant.  For these reasons the arguments are not found persuasive.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Combs (US 20120241392) in view of Hawkins (US 4460306).
Regarding these claims Combs teaches:
11. A device for changing a wheel of a vehicle, said device comprising: 
a carriage assembly including two platform elements (1&2) running longitudinally with one another and substantially parallel (clearly seen in Figs), said carriage assembly having a length (front/back direction in Fig 4) and width (left/right direction in Fig 4); 
first and second swingarms (9,9), said first swingarm connected to one platform element and the second swingarm connected to the other platform element, each swingarm having a first end rotatably connected to the corresponding platform element (all clearly seen in Figs; ¶ [0027]), and a second end that is rotatably positionable at a desired height above said carriage assembly (is capable of; ¶ [0027]); 
a lift mechanism (threaded member which allows each wheel assembly 5 to be moved up or down; ¶ [0008]) connected to said carriage assembly, for selectively raising or lowering the carriage assembly (is capable of; ¶ [0008]); and
Page 16 of 19a tow bar (12+13) mounted to said carriage assembly enabling said carriage assembly to be pushed or pulled (is capable of).  
14. The device, as claimed in claim 11, further including: a plurality of wheels mounted to a lower surface of the carriage assembly. 
19. The device, as claimed in claim 11, further including: a swingarm retention spring (11) placed through a rim of the wheel and interconnecting said first and second swingarms (is capable of; ¶ [0035]; clearly seen in Figs).

Combs does not explicitly teach:
11. said lift mechanism having an upper plate connected to said carriage assembly, a lower plate spaced from said upper plate, a bushing placed between said upper and lower plates, and a threaded lift screw cooperating with said bushing, wherein rotation of said lift screw selectively raises and lowers said device.


said lift mechanism further includes an alignment tube and an alignment sleeve placed within said alignment tube, said alignment tube and said alignment sleeve mounted to said lift mechanism to control alignment of raising and lowering of said device.  

	Hawkins teaches that it is well known in the art to provide wheel transporting devices of this type which comprise a carriage assembly provided with a lift mechanism (Fig 4) comprising an upper plate (35) connected to the carriage assembly (connected to 12), a lower plate (lower “C”) spaced from the upper plate, a bushing (36) placed between the upper and lower plates (clearly seen in Fig 4), and a threaded lift screw (33) cooperating with the bushing to raise and lower the device by rotating the screw (is capable of), and an alignment tube (32) and alignment sleeve (38 of upper “C”) placed within the alignment tube to control alignment of raising and lowering of the device (is capable of as it cooperates as part of the parallel linkage which allows for the controlled raising and lowering of the device).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Combs to incorporate the teachings of Hawkins and provide for the lifting mechanism have the structure as recited above.  Doing so would allow the operator to adjust the height of the device by turning a single handle instead of having to adjust the height of each wheel assembly.  This would allow the operator to more easily, efficiently, and quickly adjust the height of the device.

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Combs in view of Hawkins, Russell (US 2538473), and Liu (US 10618582).
	Regarding these claims Combs in view of Hawkins teaches each and every limitation of claim 11 as noted above, but does not explicitly teach:


at least one platform retention spring mounted adjacent said at least two sleeve supports and extending between said opposite sides of said carriage assembly, thereby providing a biasing force to maintain the platform elements at a desired spacing between one another depending upon a width of the wheel mounted to said device.  
13. The device, as claimed in claim 11, further including: 
a clamp mounted to each said platform element. 
17. The device, as claimed in claim 13, wherein: 
said clamp is L-shaped having a first side extending substantially perpendicular to said carriage when a wheel is mounted to said device, and further having a second side extending substantially parallel to said carriage when a wheel is mounted to said device.  

Russell teaches that it is well known in the art to provide tire transport devices wherein a carriage assembly comprises two platform elements (9+10 and 11+12) which may be adjusted towards and away from one another via sleeve supports (30+31+32 on top and bottom as seen in Fig 3), and further comprising at least one platform retention spring (41) mounted adjacent the sleeve supports and extending between opposite sides of the carriage assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Combs in view of Hawkins to incorporate the teachings of Russell and provide for at least one platform retention spring be mounted adjacent the sleeve supports and between the platform elements.  Doing so would provide for the sleeve supports to be normally and resiliently held in closely assembled relation, as noted by Russell (3:28-30).
Liu teaches that it is well known in the art to provide tire retention devices wherein a carriage assembly including two platform elements (11B, 11B) are provided with a clamp (2A+3) mounted thereon, wherein the clamp is L-shaped (clearly seen in Fig 11 each element 3 is generally L-shaped) with a first side extending substantially perpendicular (upper part of element 3; Fig 15) to said carriage when a wheel is mounted to said device, and having a second side extending substantially parallel (lower part of element 3; Fig 15) to said carriage when a wheel is mounted to said device.  It would have been 

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of carrying out these functions/uses in order to meet these limitations.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gemmill, Moore, and Hoffman are cited as teaching lifting mechanisms with similar structure/function as the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723